Per Curiam.

It is clear that in establishing the trusts the testator made careful provision for their administration by a corporate trustee together with the individual trustees. Currently, and perhaps more urgently in the future, the efficient administration of the estate will require the continued services of a corporate trustee. The corporate trustee entered upon its duties with full knowledge that investment policy would be determined by a majority of the trustees and that at some future time it could very likely feel impelled to assert a minority viewpoint. Its position is neither untenable nor without value to the trust estate. Nor does it impose any extra burden or responsibility on the corporate trustee. On the contrary, it tends to reduce its responsibility. Day-by-day administration of the trust is not adversely affected; and concededly is handled admirably by the individual trustees. By continuing to offer its past conscientious and considered advice and service the corporate trustee can discharge a needed and useful purpose without prejudice or embarrassment to anyone. The order denying the corporate trustee’s application for permission to resign should be affirmed, with leave, however, to renew the application should another trust company with facilities comparable to those of the corporate trustee be ready to serve as trustee and to perform the same services as does the corporate trustee, for full statutory commissions.